Citation Nr: 1739972	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-24 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as a result of herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 1973 in the United States Navy. He was awarded the National Defense Service Medal and the Vietnam Service Medal for his service in the Republic of Vietnam.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in February 2017. A copy of the hearing transcript is of record.


FINDINGS OF FACT

1. IHD was not shown in service, or within the one-year presumptive period, and the weight of the evidence is against a finding that the Veteran's current IHD is etiologically related to such service.

2. The Veteran served aboard the U.S.S. Myles C. Fox during the Vietnam War Era; however, he did not set foot on land or travel along inland waterways, known as "brown water," within the Republic of Vietnam during service.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a) (3), (a)(6), (d), 3.309(e) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

A. Direct Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2016).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Presumptive Service Connection for Chronic Diseases

Presumptive service connection may be granted for "chronic diseases if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation. 38 C.F.R. § 3.307 (a)(3) (2016). IHD is categorized as a chronic manifestation of "cardiovascular disease". 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309 (a), § 4.71(a) Diagnostic Code (DC) 7005. If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id. at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also confirms the existence of the chronic disease while in service or during a presumptive period). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

C. Presumptive Service Connection for Diseases Associated with Exposure to Certain Herbicide Agents

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including CAD, will be presumptively service connected even if there is no record of the disease in service. 38 U.S.C.A. §§ 1110, 1116, 1131 (2014); 38 C.F.R. §§ 3.307(a)(6),(d), 3.309(e) (2016).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). In order to establish qualifying "[s]ervice in the Republic of Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii); VAOPGCPREC 27-97.

Ischemic Heart Disease

The Veteran contends that he was exposed to herbicides during service aboard the U.S.S. Myles C. Fox, and that this exposure is the cause of his current IHD. He asserts that he may have been exposed to Agent Orange while handling ammunition or from drinking water aboard the U.S.S. Myles C. Fox. As a result, he argues that his current CAD should be granted service connection on a presumptive basis due to him developing a cardiovascular disease associated with exposure to certain herbicide agents.

The question for the Board is whether the Veteran's current diagnosis of ischemic heart disease either began during active service, or is etiologically related to an in-service disease or injury. Additionally, the Board must determine whether the Veteran served in or within the inland waterways of the Republic of Vietnam during his service. The Board finds, however, that there is no probative evidence linking the Veteran's current IHD with his service. Additionally, there is no indication that the condition was "noted" in service and the record lacks a continuity of symptomatology to establish service connection for a chronic condition. Finally, while the Veteran served off the coast of the Republic of Vietnam aboard the U.S.S. Myles C. Fox, the record does not support that he set foot within the country or travelled within its inland waterways.

With respect to element (1), a current disability, the Veteran has a diagnosis of coronary artery disease.

The Veteran's May 2005 private treatment records indicate that he was diagnosed with a "non-Q myocardial infarction." He underwent a stenting of his ramus intermedius, recanalization and stenting of his diagonal artery, and stenting of his distal circumflex beyond the obtuse marginal artery.

The Veteran was seen for follow-up treatment in May 2005. He underwent an angiograph which revealed the presence of coronary artery disease with stenosis and infarcted diagonal artery.

Subsequent medical treatment records indicate that the Veteran carries a diagnosis of "Coronary Artery Disease (CAD)" See May 2011 Clinical Progress Note. The treatment notes show that the condition is considered stable; however, the Veteran continues to take Beta Blocker medications to treat the condition.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, service treatment records indicate that the Veteran did not manifest with IHD in service or within the one year presumptive period.

Review of the Veteran's service treatment records are absent for any diagnosis of treatment for CAD or any other cardiovascular conditions. His enlistment and separation examinations are negative for any such conditions.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, CAD, has not been met. Given the lack of an in-service event, injury, or disease related to a cardiovascular disease, the Veteran's claim for service connection for CAD on a direct basis must be denied. 38 C.F.R. § 3.303 (2016).

CAD is considered a form of cardiovascular disease, which is considered a chronic disease; and therefore, service connection may be established under §3.307(a)(3) if the disease is not found in-service, but manifested to a compensable degree within one year. Additionally, service connection may be based on a continuity of symptoms under § 3.303(b), if subsequent manifestations of the same chronic disease appear at a later date. Under this provision, the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In the present case, the Board finds that the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current CAD is etiologically related to service. While the Veteran is competent to report symptoms that he has experienced as a result of his cardiovascular condition, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record indicates that the Veteran's CAD did not manifest in-service or within one year of his separation. The Veteran acknowledged that he experienced his first heart attack in May 2005 and continues to receive treatment for CAD since the event. Since the Veteran's claim relies on the in-service incurrence or aggravation of a CAD, and no occurrence of a cardiovascular condition was identified, his claim lacks the necessary evidence to support this element. Therefore, service connection on a direct basis is not warranted. Additionally, there is no evidence that CAD, or any cardiovascular disease, was "noted" during service. Therefore, service connection for a chronic disease as per §§ 3.303(b) or 3.307(a)(3) is not warranted.

Finally, the Veteran's claimed CAD is not presumed to be due to herbicide exposure or otherwise shown to be related to such exposure.  The Veteran does not assert that he served on land within the Republic of Vietnam or otherwise went ashore. The Veteran testified that he was stationed aboard the U.S.S. Myles C. Fox from 1970 to 1972. See Hearing Transcript at 3. Citing to a November 2014 American Legion magazine article, he asserts that the U.S.S. Myles C. Fox qualified for Agent Orange exposure as of November 2014.

In September 2011, a VA Memorandum indicated that it was "unable to determine whether or not this Veteran served in the Republic of Vietnam" while serving aboard the Myles C. Fox. The Navy destroyer was determined to be in the official waters off of the coast of the Republic of Vietnam on April 23, 1972, from May 1, 1972 to May 30, 1972, and from June 9, 1972 to June 30, 1972; however, the record provided no conclusive proof of in-country service. See September 2011 Military Personnel Record. A subsequent inquiry into the specific location of the U.S.S. Myles C. Fox, between May 1, 1971 and July 30, 1972, revealed that the Navy destroyer came within 1.5 miles of the coast of Vietnam; however, at no time did the ship travel into the inland waterways, known as "brown water", within the country. See April 2016 VA Form 21-4138. 

The July 2016 SSOC acknowledged that the U.S.S. Myles C. Fox traveled into the inland waters of the Republic of Vietnam in February 1967; however, this instance preceded the time in which the Veteran was aboard the Navy destroyer. The 2016 SSOC also acknowledged that the U.S.S. Myles C. Fox was in the official waters off the Coast of Vietnam during the Veteran's service, which is considered blue water; however, there is no record of the Navy destroyer travelling within the inland waters of the country during such time. 

While the Board has considered the Veteran's statements, a May 2009 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) stated that research of the relevant official military documents, ship histories, deck logs and other sources reveals no evidence that Navy or Coast Guard ships transported tactical herbicides, or that ships operating off the coast of Vietnam used, stored, tested, or transported such herbicides. The JSRRC could not document or verify that a shipboard Veteran was exposed to herbicides based on contact with aircraft or other equipment used in the Republic of Vietnam. Additionally, the Veteran's military personnel records, including the U.S.S. Myles C. Fox ship logs, indicate that the Navy destroyer did not travel within the inland waters of the Republic of Vietnam. Exposure to herbicide agents has not been established; therefore, presumptive service connection as per C.F.R. § 3.309(e) is not warranted. Finally, there is no probative evidence to show that drinking water was tainted with herbicide agents and that such led to the development of the Veteran's heart condition.  As such, the Board has no choice but to deny the claim.  


ORDER

Service connection for ischemic heart disease, to include as a result of herbicide agent exposure, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


